CASE, JAMES R., Associate Senior Judge.
Citizens Property Insurance Corporation (Citizens) appeals a final judgment for money damages entered in favor of its insureds, Richard and Bambi Retz,1 who filed suit under their homeowners insurance policy when Citizens refused to pay the losses caused by sinkhole damage. We reverse the final judgment to the extent that it awarded money damages for subsurface repairs without requiring Retz to enter into a contract for those repairs consistent with the jury verdict. See Citizens Prop. Ins. Corp. v. Simoneau, — So.3d-, 41 Fla. L. Weekly D918, 918-19, 2016 WL 1450317 (Fla. 2d DCA Apr. 13, 2016); Citizens Prop. Ins. Corp. v. Blaha, 194 So.3d 411, 41 Fla. L. Weekly D885, 887, 2016 WL 1385629 (Fla. 2d DCA Apr. 8, 2016). We affirm the final judgment'in all other respects.
Affirmed in part, reversed in part, and remanded.
LaROSE and BADALAMENTI, JJ., Concur.

. Richard Retz died during the pendency of this action in the trial court.